Citation Nr: 1821246	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, lumbosacral spine.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1958 to December 1960.  

This matter came before the Board of Veterans Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction has since been transferred to Togus, Maine.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Prior to the promulgation of a decision on the appeal, the Veteran's representative submitted a written statement withdrawing the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for degenerative disc disease, lumbosacral spine have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran, through his representative, submitted a written statement in March 2018 asking that the appeal be withdrawn as the Veteran was already rated at 100 percent permanent and total.  As the Veteran submitted a written statement prior to the issuance of a final decision by the Board, his withdrawal is effective.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for degenerative disc disease, lumbosacral spine, is dismissed.

The appeal of the issue of entitlement to service connection for a bilateral knee disability is dismissed.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


